

	

		II

		109th CONGRESS

		2d Session

		S. 2317

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2006

			Mr. Baucus (for himself,

			 Mr. Hatch, and Ms. Stabenow) introduced the following bill; which

			 was read twice and referred to the Committee on Finance

		

		A BILL

		To amend the Trade Act of 1974 to require the United

		  States Trade Representative to identify trade enforcement priorities and to

		  take action with respect to priority foreign country trade practices, and for

		  other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Trade Competitiveness Act of

			 2006.

		2.Identification

			 of trade enforcement priorities

			(a)In

			 generalTitle III of the Trade Act of 1974 (19 U.S.C. 2411 et

			 seq.) is amended by adding at the end the following:

				

					311.Identification

				of trade enforcement priorities

						(a)Identification

				and annual report

							(1)In

				generalWithin 75 days after the submission of the report

				required by section 181(b), the United States Trade Representative shall

				annually—

								(A)identify United

				States trade enforcement priorities;

								(B)identify

				enforcement actions that the Trade Representative has taken during the previous

				year and review the impact these enforcement actions have had in addressing

				foreign trade barriers;

								(C)identify priority

				foreign country trade practices on which the Trade Representative will focus

				its enforcement efforts; and

								(D)submit to the

				Committee on Finance of the Senate and the Committee on Ways and Means of the

				House of Representatives and publish in the Federal Register a report on the

				priorities, actions, and practices identified in subparagraphs (A), (B), and

				(C).

								(2)Factors To

				considerIn identifying priority foreign country trade practices

				under paragraph (1), the Trade Representative shall focus on those practices,

				the elimination of which is likely to have the most significant potential to

				increase United States economic growth, either directly or through the

				establishment of a beneficial precedent. The Trade Representative shall take

				into account all relevant factors, including—

								(A)the major

				barriers and trade distorting practices described in the most recent available

				National Trade Estimate Report required under section 181(b);

								(B)the findings and

				practices described in the most recent available report required under—

									(i)section

				182;

									(ii)section 1377 of

				the Omnibus Trade and Competitiveness Act of 1988;

									(iii)section 3005 of

				the Omnibus Trade and Competitiveness Act of 1988;

									(iv)section 421 of

				the Act entitled An Act to authorize extension of nondiscriminatory

				treatment (normal trade relations treatment) to the People's Republic of China,

				and to establish a framework for relations between the United States and the

				People's Republic of China (22 U.S.C. 6951); and

									(v)any other report

				prepared by the Trade Representative or any other agency relating to

				international trade and investment;

									(C)the trade

				agreements to which a foreign country is a party and its compliance with those

				agreements;

								(D)the medium- and

				long-term implications of foreign government procurement plans; and

								(E)the international

				competitive position and export potential of United States products and

				services.

								(3)Other items in

				reportThe Trade Representative may include in the report a

				description of foreign country trade practices that may in the future warrant

				identification as a priority foreign country trade practice.

							(4)Priorities not

				identifiedIf the Trade Representative does not identify a

				priority foreign country trade practice in the report required under paragraph

				(1), the Trade Representative shall set out in detail in that report the

				reasons for failing to do so.

							(b)Consultation

							(1)In

				generalNot later than 45 days after the submission of the report

				required by section 181(b), the Trade Representative shall consult with the

				Committee on Finance of the Senate and the Committee on Ways and Means of the

				House of Representatives with respect to the priorities, actions, and practices

				to be identified in the report under subsection (a).

							(2)Vote of

				committeeIf, as a result of the consultations described in

				paragraph (1), either the Committee on Finance of the Senate or the Committee

				on Ways and Means of the House of Representatives requests identification of a

				priority foreign country trade practice by majority vote of either Committee,

				the Trade Representative shall include such identification in its annual

				report.

							(3)Determination

				not to include priority foreign country trade practicesThe Trade

				Representative may determine not to include the priority foreign country trade

				practice requested under paragraph (2) in its annual report only if the Trade

				Representative finds that—

								(A)such practice is

				already being addressed under provisions of United States trade law, under the

				Uruguay Round Agreements (as defined in section 2(7) of the Uruguay Round

				Agreements Act (19 U.S.C. 3501(7))), under any bilateral or regional trade

				agreement, or as part of trade negotiations with that foreign country or other

				countries, and progress is being made toward the elimination of such practice;

				or

								(B)identification of

				such practice as a priority foreign country trade practice would be contrary to

				the interests of United States trade policy.

								(4)Reasons for

				determinationIn the case of

				a determination made pursuant to paragraph (3), the Trade Representative shall

				set forth in detail the reasons for that determination in the report required

				under subsection (a)(1).

							(c)Investigation

				and resolution

							(1)In

				generalUpon submission of the report required by subsection (a),

				the Trade Representative shall, with respect to any priority foreign country

				trade practice identified, seek satisfactory resolution with the country

				concerned under the auspices of the World Trade Organization, pursuant to a

				bilateral or regional trade agreement to which the United States is a party, or

				by any other means. A satisfactory resolution may include elimination of the

				practice or, if not feasible, providing for compensatory trade benefits.

							(2)Consultations;

				investigationsNot later than 120 days after the transmission of

				the report required under subsection (a), the Trade Representative shall, with

				respect to any priority foreign country trade practice identified—

								(A)initiate dispute

				settlement consultations in the World Trade Organization;

								(B)initiate dispute

				settlement consultations under the applicable provisions of any bilateral or

				regional trade agreement to which the United States is a party;

								(C)initiate an

				investigation under section 302(b)(1) of this Act;

								(D)seek to negotiate

				an agreement that provides for the elimination of the priority foreign country

				trade practice or, if elimination of the practice is not feasible, an agreement

				that provides for compensatory trade benefits; or

								(E)take any

				additional action necessary to eliminate the priority foreign country trade

				practice.

								(3)ReportOn

				the day the Trade Representative takes action under subparagraph (E) of

				paragraph (2), the Trade Representative shall transmit to Congress a report

				describing the action and the reasons for taking the actions. If the Trade

				Representative takes action under subparagraph (E) of paragraph (2), the Trade

				Representative shall state in detail the reasons the Trade Representative did

				not take action under subparagraphs (A) through (D) of such paragraph.

							(d)Additional

				reportingThe Trade Representative shall report to the Committee

				on Finance of the Senate and the Committee on Ways and Means of the House of

				Representatives every 6 months on the progress being made to realize the trade

				enforcement priorities identified in subsection (a)(1)(A) and the steps being

				taken to address the priority foreign country trade practices identified in

				subsection

				(a)(1)(C).

						.

			(b)Conforming

			 amendmentThe table of contents for the Trade Act of 1974 is

			 amended by inserting after the item relating to section 310, the following new

			 item:

				

					

						Sec. 311. Identification of trade

				enforcement

				priorities.

					

					.

			3.Establishment of

			 position of Chief Trade Enforcement Officer

			(a)Establishment

			 of positionSection 141(b)(2) of the Trade Act of 1974 (19 U.S.C.

			 2171(b)(2)) is amended to read as follows:

				

					(2)There shall be in

				the Office 3 Deputy United States Trade Representatives, 1 Chief Agricultural

				Negotiator, and 1 Chief Trade Enforcement Officer. The 3 Deputy United States

				Trade Representatives, the Chief Agricultural Negotiator, and the Chief Trade

				Enforcement Officer shall be appointed by the President, by and with the advice

				and consent of the Senate. As an exercise of the rulemaking of the Senate, any

				nomination of a Deputy United States Trade Representative, the Chief

				Agricultural Negotiator, or the Chief Trade Enforcement Officer submitted to

				the Senate for its advice and consent, and referred to a committee, shall be

				referred to the Committee on Finance. Each Deputy United States Trade

				Representative, the Chief Agricultural Negotiator, and the Chief Trade

				Enforcement Officer shall hold office at the pleasure of the President and

				shall have the rank of

				Ambassador.

					.

			(b)Functions of

			 positionSection 141(c) of the Trade Act of 1974 (19 U.S.C.

			 2171(c)) is amended by adding at the end the following new paragraph:

				

					(6)The principal

				function of the Chief Trade Enforcement Officer shall be to ensure that United

				States trading partners comply with trade agreements to which the United States

				is a party. The Chief Trade Enforcement Officer shall assist the United States

				Trade Representative in investigating and prosecuting disputes before the World

				Trade Organization, and pursuant to other trade agreements to which the United

				States is a party, and shall assist the United States Trade Representative in

				carrying out the Trade Representative's functions under subsection (d). The

				Chief Trade Enforcement Officer shall make recommendations with respect to the

				administration of United States trade laws relating to foreign government

				barriers to United States goods, services, intellectual property, government

				procurement, and other trade matters. The Chief Trade Enforcement Officer shall

				perform such other functions as the United States Trade Representative may

				direct.

					.

			(c)CompensationSection

			 5314 of title 5, United States Code, is amended by inserting Chief Trade

			 Enforcement Officer as a new item after

			 Negotiator.

			4.Trade

			 Enforcement working group

			(a)EstablishmentNot

			 later than 90 days after the date of the enactment of this Act, the United

			 States Trade Representative shall establish an interagency Trade Enforcement

			 Working Group (in this section referred to as the Working Group)

			 which shall be chaired by the Chief Trade Enforcement Officer of the Office of

			 the United States Trade Representative.

			(b)MembershipThe

			 Working Group shall include representatives from the Departments of Commerce,

			 State Treasury, Agriculture, and such other departments and agencies as the

			 United States Trade Representative considers appropriate.

			(c)ResponsibilityIt

			 shall be the responsibility of the Working Group to assist the Chief Trade

			 Enforcement Officer in carrying out the principle functions described in

			 section 141(c)(6) of the Trade Act of 1974.

			5.Sense of

			 Congress regarding exchange rates and IMF reform

			(a)FindingsThe

			 Congress makes the following findings:

				(1)The global

			 economy today is characterized by massive imbalances that risk substantial

			 disruption to global economic growth.

				(2)The United States

			 current account deficit is at the heart of these global economic imbalances,

			 predicted to reach $800,000,000,000 in 2005.

				(3)A current account

			 deficit of this size is unsustainable and threatens the global economy with

			 disruption and recession.

				(4)Policies to

			 manipulate exchange rates help drive global economic imbalances and the United

			 States current account deficit.

				(5)Asian central

			 banks appear to manipulate their currency through protracted, large-scale

			 intervention in currency markets, largely concentrated in United States dollar

			 assets.

				(6)The policies of

			 Asian central banks keep Asian currencies from appreciating meaningfully

			 against the dollar.

				(7)Protracted,

			 large-scale intervention in international currency markets runs counter to

			 Article IV, section 1, paragraph (iii) of the International Monetary Fund

			 Articles of Agreement and the General Principles governing the Article as

			 adopted by the International Monetary Fund Executive Board.

				(8)A principal

			 function of the International Monetary Fund is to monitor exchange rate regimes

			 and to act to prevent sustained currency market manipulation like that seen

			 today in Asia.

				(9)The United States

			 is the largest shareholder in the International Monetary Fund and is therefore

			 best positioned to urge the International Monetary Fund to enforce its

			 provisions on exchange rate policies.

				(10)The Department

			 of the Treasury has to date not been successful in urging the International

			 Monetary Fund to enforce Article IV, section 1, paragraph (iii) of the

			 International Monetary Fund Articles of Agreement.

				(b)Sense of the

			 Congress

				(1)Exchange rate

			 interventionIt is the sense of the Congress that—

					(A)the President

			 should instruct the United States Executive Director to the International

			 Monetary Fund to request the Managing Director of the Fund to use more

			 aggressively the Fund's power to request consultations with any member country

			 regarding that country's exchange rate policies. The purpose of the

			 consultations is to determine, and recommend remedial action (if necessary), in

			 a transparent manner—

						(i)the

			 extent of a country's direct or indirect intervention in currency markets for

			 purposes contrary to the Articles of Agreement of the International Monetary

			 Fund;

						(ii)the effects of

			 the intervention on the value of the currencies on member countries; and

						(iii)the effects of

			 the interventions on international economic imbalances; and

						(B)the President

			 should instruct the United States Executive Director to the International

			 Monetary Fund to propose that the International Monetary Fund issue a

			 semi-annual report on exchange rate policies that addresses all cases of

			 large-scale intervention in international currency markets, determines the

			 effect of these interventions on exchange rates, and proposes remedial action

			 to curtail such practices.

					(2)Reform of the

			 international monetary fundIt is the sense of the Congress that

			 the President should support efforts to reform the International Monetary Fund

			 to facilitate greater vigilance over global exchange rates, and to ensure the

			 governance structure of the International Monetary Fund represents the global

			 economy, by instructing the United States Executive Director to the

			 International Monetary Fund to—

					(A)lead a sustained

			 and cooperative effort to reform the International Monetary Fund Executive

			 Board to better represent large emerging economies, including those in

			 Asia;

					(B)lead a sustained

			 and cooperative effort to reform the weighted votes of Member States to better

			 represent the significance of large emerging economies, including those in

			 Asia; and

					(C)lead a

			 comprehensive effort to review and improve the transparency of the

			 International Monetary Fund, including publication of member country data and

			 information related to exchange rate policies.

					6.Information and

			 advice from private and public sectorsSection 135 of the Trade Act of 1974 (19

			 U.S.C. 2155) is amended—

			(1)in subsection

			 (a)(1)—

				(A)by striking

			 and at the end of subparagraph (B);

				(B)by striking the

			 period at the end of subparagraph (C) and inserting ; and;

			 and

				(C)by adding at the

			 end the following:

					

						(D)preventing the

				loss of Federal and State sovereignty in the negotiation, implementation, and

				enforcement of a trade

				agreement.

						;

				(2)in subsection

			 (a)(2), by adding at the end the following:

				

					(E)The prevention of

				the loss of Federal and State sovereignty during the negotiation,

				implementation, and enforcement of trade

				agreements.

					;

			(3)in subsection

			 (e)(1), in the first sentence, by inserting before the end period the

			 following: , including an assessment of the effect of the trade

			 agreement on Federal and State sovereignty and the extent to which State and

			 local governments were consulted in the negotiation of the free trade

			 agreement; and

			(4)in subsection

			 (e)(2), after United States, by inserting the following:

			 , maintains Federal and State sovereignty,.

			7.Sense of

			 Congress Regarding Sovereignty

			(a)FindingsThe

			 Congress makes the following findings:

				(1)America’s

			 economic growth and prosperity is best served by embracing strategies to open

			 fair global markets, investing in innovative research and technologies that

			 create the industries and jobs, and engaging in, rather than being isolated

			 from, the challenges of international competition in an increasingly

			 interconnected world.

				(2)The overall

			 negotiating objectives of our Nation in negotiating trade agreements and

			 treaties includes economic growth, employment creation, sustainable

			 development, and improvements to living standards and market

			 opportunities.

				(3)Another primary

			 responsibility of the United States Government is to ensure that Federal and

			 State laws are not usurped by foreign governments or organizations.

				(4)A World Trade

			 Organization (WTO) panel recently concluded that United States prohibitions on

			 Internet gambling violate the United States commitments under the WTO.

			 Specifically, the panel found that Federal and State gambling laws of the

			 United States that prohibit companies located in Antigua and Barbuda from

			 providing Internet gambling services to United States consumers conflict with

			 international trade obligations under the General agreement on Trade in

			 Services (GATS).

				(b)Sense of

			 CongressIt is the sense of the Congress that—

				(1)in addition to

			 the overall trade negotiating objectives of the United States relating to

			 economic growth, employment creation, sustainable development, and improvement

			 to living standards and market opportunities, the United States policy should

			 be to prevent the loss of Federal and State sovereignty in the negotiation,

			 implementation, and enforcement of any trade agreement; and

				(2)laws that State

			 and local governments have validly adopted, that are constitutional, and that

			 reflect locally appropriate responses to the needs of State and local

			 governments and residents, should not be overridden by provisions in trade

			 agreements.

				8.Authorization of

			 appropriationsThere is

			 authorized to be appropriate $5,000,000 to the United States Trade

			 Representative to carry out the provisions of this Act.

		

